DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the text is on shaded portions of the drawing, proving difficult to read, see Figs. 3-4 and 10-12. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
The drawings are further objected to because shading is used improperly in the drawing, reducing its reproducibility.  37 CFR 1.84(m) requires that shading should not reduce legibility, solid black shading is not used except for bar graphs and color, and that shading with spaced lines is preferred.
The drawings are objected to because the text is too small, see Fig. 3. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Agent of record Rajeev Rohatgi on 05/06/2021.
The application has been amended as follows: 
1.	(Currently Amended) A processor comprising: 
a plurality of physical processor cores for executing a program comprising a plurality of instruction groups, a given core of the physical processor cores configured to execute the instruction groups of a given thread of the program, the given core comprising a data cache that is configurable to be powered up and sharable among two or more of the plurality of physical processor cores concurrently with a second resource of the given core being powered down;
a comprising respective bits (i) enabling the data cache incorporated in the given core to be powered up and sharable (ii) a second resource of the given core to be powered up, and (iii) the second resource of the given core to be available for sharing 
a topology register comprising a single bit for each of the given core, a second core, and other cores of the physical processor cores, the single bits collectively indicating which of the physical processor cores are grouped together;
wherein, based on a first encoding of the programmable composition control register and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the second resource of the given core is powered down;
wherein, based on a second encoding of the programmable composition control register and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the second resource of the given core is powered up and the given core and the second core are grouped into a logical core; and
wherein, based on a third encoding of the programmable composition control register and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the second resource of the given core is powered up and excluded from grouping with the second core.

2-5.	(Canceled)

6.	(Currently Amended) The processor of claim 1, wherein the topology register is programmable in part by performing a store instruction of an instruction block executing on any of the plurality of physical processor cores to a memory-mapped address corresponding to the topology register.

7.	(Currently Amended) The processor of claim 6, wherein a value of the topology register is updated during a commit phase of the topology register.

8.	(Currently Amended) A processor comprising: 
a plurality of processor cores for executing a program comprising a plurality of instruction groups, a given core of the processor cores comprising[[:]] including a data cache and an additional resource;
one or more programmable registers in the given core comprising respective bits for (i) configuring the data cache (ii) for controlling powering down of the additional resource, and (iii) for controlling whether the given core is to be composed with one or more of the other cores into a logical processor, the one or more programmable registers being programmable during execution of the program; and
a composition topology register comprising a single bit for each of the given core, a second core, and other cores of the processor cores, the single bits collectively indicating which of the processor cores are grouped together;
wherein, based on a first encoding of the programmable registers and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the additional resource of the given core is powered down;
wherein, based on a second encoding of the programmable registers and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the additional resource of the given core is powered up and the given core and the second core are grouped into a logical processor core; and
wherein, based on a third encoding of the programmable registers and enablement of the single bits for the given core and the second core, the data cache of the given core is shared with the second core, while the additional resource of the given core is powered up and excluded from grouping with the second core


9.	(Currently Amended) The processor of claim 8, wherein the is configured to execute a single thread of the program.

10.	(Canceled)

11.	(Currently Amended) The processor of claim 8, wherein: 
the data cache comprises 
with the third encoding of the programmable registers, the given core is configured to execute a first thread of the program[[;]] and the is configured to execute a second thread of the program.

12.	(Currently Amended) The processor of claim 8, wherein the plurality of sharable resources comprise 

13.	(Canceled)

14.	(Previously Presented) The processor of claim 8, wherein the one or more programmable registers are programmable to disable a particular resource of the plurality of sharable resources during operation of the given core.

15.	(Currently Amended) A method of executing a program on a processor comprising a plurality of processor cores, each comprising one or more sharable resources, the method comprising:
configuring a first core of the processor cores to operate according to a control register of the first core, respective bits of the control register programmed to control (i) to be powered up and enabled for sharing with a second core of the processor cores, (ii) a second resource of the first core to be powered up, and (iii) the second resource of the first core to be available for sharing 
executing an instruction of an instruction block on the second core using the given sharable memory resource of the first core; 
configuring a composition topology register having a single bit for each of the first core, the second core, and other cores of the processor cores, the single bits collectively indicating which of the processor cores are grouped together;
in response to a first encoding of the control register and enablement of the single bits for the first core and the second core: sharing the given sharable memory resource of the first core with the second core, while the second resource of the first core is powered down;
in response to a second encoding of the control register and enablement of the single bits for the first core and the second core: sharing the given sharable memory resource of the first core with the second core, while the second resource of the first core is powered up and the first core and the second core are grouped into a logical core; and
in response to a third encoding of the control register and enablement of the single bits for the first core and the second core: sharing the given sharable memory resource of the first core with the second core, while the second resource of the first core is powered up and excluded from grouping with the second core;
wherein the given sharable memory resource is a data cache





and a corresponding sharable memory resource of the second core respectively form first and second banks of a

17.	(Currently Amended) The method of claim 16, wherein a memory address comprises an index field, and the index field is used to determine whether the memory address is mapped to the first bank[[,]] or to the second bank

18-20. 	(Canceled)

21.	(Previously Presented) The processor of claim 1, wherein the processor further comprises one or more additional programmable composition control registers for sharable register files or sharable execution units.

22.	(Currently Amended) The processor of claim 8, wherein the data cache has a default state of being private, and a second resource of the plurality of sharable resources has a default state of being shared.

23.	(Currently Amended) The processor of claim [[9]] 8, wherein the one or more programmable registers are further configurable to enable sharing of a second resource of the plurality of sharable resources with a second core of the processor cores, the second core being external to the logical processor core.

24-26.	(Canceled)

27.	(Currently Amended)  The processor of claim 8, wherein the plurality of sharable resources comprise an execution unit 


28.	(Currently Amended) The processor of claim 8, wherein the plurality of sharable resources comprise a register bank 


Reasons for Allowance
Claims 1, 6-9, 11-12, 14-17, 21-23 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a first register of a given core which controls the powering and sharing of a data cache with other cores and the powering and sharing of a second resource of the given core, a second register which has a bit for each core indicating which cores are grouped together, and respective encodings of the first register and the bits of the second register being enabled cause either sharing the data cache and powering down the second resource, sharing the data cache while the second resource is powered up and the first and second cores are grouped in a logical core, or sharing the data cache while the second resource is powered up and excluded from grouping with the second core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183